          MEMO ENDORSED


                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013
Franklin A. Rothman                                                    Tel: 212-571-5500
Jeremy Schneider                                                       Fax: 212-571-5507
Robert A. Soloway
David Stern

Rachel Perillo


                                                                   April 30, 2021

By ECF and EMAIL
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 1007

                        Re: United States V. Hernandez et al.,
                            Including ANDREW ROCCO
                            18 Cr. 420 (ALC).


Dear Judge Carter:

     I represent Andrew Rocco in the above referenced matter.
This letter is respectfully submitted without objection from the
government, by AUSA Christopher Clore, to request a one time
modification of Mr. Rocco’s bail conditions to permit him to
attend the wake/funeral service for his uncle on Monday May 3 rd,
2021 at Manhattan Funeral Service 2242 1 st Ave. NY NY.

     I am informed by PO Ovalles that even though Andrew has
continued to be fully compliant with all of his bail
requirements, as a matter of policy with respect to defendants
on home incarceration, pre-trial does not consent to this
request.




                                                                              5/3/21
     If your Honor has any questions or requires additional
information, please do not hesitate to contact me.


     The Court’s time and attention to this matter is
appreciated.




                                        Respectfully submitted,

                                        /s/

                                        Jeremy Schneider
The application is GRANTED.
So Ordered.



                                          5/3/21




Cc:   AUSA Jacob E. Warren
      AUSA Christopher Clore
      USPSO Marlon Ovalles
